Case 1:20-cv-20499-KMW Document 9 Entered on FLSD Docket 03/27/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 1:20-cv-20499-KMW


  STRIKE 3 HOLDINGS, LLC, a limited liability
  company,

         Plaintiff,

  v.

  JOHN DOE subscriber assigned IP address
  76.243.207.55, an individual,

         Defendant.

                                                  /

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                             WITH PREJUDICE OF JOHN DOE

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

  LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

  assigned IP address 76.243.207.55, are voluntarily dismissed with prejudice.


  Dated: March 27, 2020                               Respectfully submitted,


                                                      SMGQ LAW

                                                      /s/ Rachel E. Walker__
                                                      RACHEL E. WALKER (FL Bar No. 111802)
                                                      218 NW 24th Street
                                                      Miami, FL 33127
                                                      Telephone: 305-377-1000
                                                      Fax: 855-327-0391
                                                      Primary Email: rwalker@smgqlaw.com

                                                      Attorneys for Plaintiff
Case 1:20-cv-20499-KMW Document 9 Entered on FLSD Docket 03/27/2020 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I hereby certify that on March 27, 2020, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

  interested parties through this system.


                                                     By: /s/ Rachel E. Walker
                                                         Rachel E. Walker, Esq.
